995 F.2d 231
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.George DICKEY, Plaintiff-Appellant,v.FIRST INTERSTATE BANK, LTD.;  Jean Galante, Defendants-Appellees.
No. 92-55696.
United States Court of Appeals, Ninth Circuit.
Submitted May 25, 1993.*Decided June 2, 1993.

Before:  HUG, WIGGINS, and THOMPSON, Circuit Judges.


1
MEMORANDUM**


2
George Dickey appeals pro se the district court's dismissal for lack of jurisdiction of Dickey's action seeking a restraining order against First Interstate Bank of California (FICA) to prohibit FICA from complying with an Internal Revenue Service (IRS) levy notice.   We have jurisdiction under 28 U.S.C. § 1291, and we affirm.


3
The existence of subject matter jurisdiction is a question of law which we review de novo.   Kruso v. International Tel. & Tel. Corp., 872 F.2d 1416, 1421 (9th Cir.1989), cert. denied, 496 U.S. 937 (1990).


4
The Anti-Injunction Act (Act), 26 U.S.C. § 7421(a), prohibits a taxpayer from bringing a "suit for the purpose of restraining the assessment or collection of any tax."   Id.  The Act is strictly enforced.   See Maxfield v. United States Postal Serv., 752 F.2d 433, 434 (9th Cir.1984);   see also Bob Jones Univ. v. Simon, 416 U.S. 725, 736-37 (1974).   Thus, but for certain exceptions to the Act inapplicable here, taxpayers are limited in district court "to suits for refund."   United States v. Condo, 782 F.2d 1502, 1506 (9th Cir.1986).


5
Dickey's action seeking to restrain FICA from transferring funds from his bank account to the IRS pursuant to a tax levy falls squarely within the Act's prohibition.   See 26 U.S.C. § 7421(a).   Accordingly, the district court did not err by dismissing Dickey's action for lack of jurisdiction.


6
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3